DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 14-15, in the reply filed on 05/31/2022 is acknowledged.
It is noted that a new set of claims indicating the non-elected claims as withdrawn was not submitted in the reply filed on 05/31/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a transmitter/receiver”, “a power source”, and “a processor”, as recited in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In para. [0012], line 1: “aa” should be corrected to “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nearly 100%” in claims 8 and 9 is a relative term which renders the claim indefinite. The term “nearly 100%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “nearly 100%” renders the limitation “nearly 100% reflectivity” indefinite because it is unclear how close to 100% is necessary to reach nearly 100% reflectivity.
For purposes of examination, the limitation “tunable values with nearly 100 % reflectivity” in claims 8 and 9 are interpreted by the Examiner to read “tunable values with reflectivity”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Louis (WO 2016087721 A1), hereinafter referred to as “Louis”.
Regarding claim 1, Louis discloses an electromagnetic reflector (figs. 1-6, element 1; para. [0037]) comprising: a non-knitted (para. [0063]), non-metallic substrate mesh (figs. 1-6, element 6; para. [0045], [0047], [0063]) comprising a carbon-based material (para. [0047]) having a uniform thickness (fig. 2, element 6; para. [0077] – “the thickness”) and an array of openings (fig. 4, elements 9; para. [0077]), wherein the substrate (figs. 1-6, element 6) has an electrical conductivity which reflects electromagnetic energy (para. [0045], [0047]).  
Regarding claim 2, Louis discloses the reflector (figs. 1-6, element 1) which has a parabolic (fig. 1) or flat shape (fig. 2 and 4).  
Regarding claim 3, Louis discloses the openings (fig. 4, elements 9) have a circular shape (fig. 4, elements 9; para. [0065]).  
Regarding claim 4, Louis discloses the thickness (fig. 2, element 6; para. [0077]) does not vary by more than 10% from a nominal thickness (fig. 2, element 6; para. [0077] – this is a property of uniform thickness).  
Regarding claim 6, Louis discloses the carbon-based material (para. [0047]) is a single wall carbon nanotube, multiwall carbon nanotube, carbon fiber (para. [0047]), carbon composite, graphene-based material, or graphite.  
Regarding claim 8, as best understood, Louis discloses the reflector (figs. 1-6, element 1) has reflectivity parameters (para. [0043]) which include tunable values (para. [0045] – “exhibiting frequencies adapted to the frequency band or bands intended to be reflected by the reflector”) with nearly 100 % reflectivity up to a targeted frequency (para. [0045] – “frequency band”).  
Regarding claim 9, as best understood, Louis discloses the reflector (figs. 1-6, element 1) has reflectivity parameters (para. [0043]) which include tunable values (para. [0045] – “exhibiting frequencies adapted to the frequency band or bands intended to be reflected by the reflector”) with nearly 100 % reflectivity for a tunable range of frequencies (para. [0045] – “frequency bands”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Marks (US 20060270301 A1), hereinafter referred to as “Marks”.

Regarding claim 5, Louis does not teach the thickness is in the range of from 1 to 500 micrometers.  
Marks teaches the thickness is in the range of from 1 to 500 micrometers (para. [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Louis such that the thickness is in the range of from 1 to 500 micrometers, as described in Marks. Doing so allows for the reflector to be readily flexed and stored prior to deployment (Marks, para. [0035]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Halilov et al. (GB 2512083 A), hereinafter referred to as “Halilov”.
Regarding claim 7, Louis does not teach the reflector has tunable conductivity parameters which include both uniform and non-uniform values between 1E3 S/m and 60E6 S/m.  
Halilov teaches the reflector (fig. 1, elements 13 and 14; para. [0098], [0176]-[0177]) has tunable conductivity parameters (para. [0042]-[0043]) which include both uniform (para. [0056]) and non-uniform (para. [0042]-[0043]) values between 1E3 S/m and 60E6 S/m (para. [0036]-[0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Louis such that the reflector has tunable conductivity parameters which include both uniform and non-uniform values between 1E3 S/m and 60E6 S/m, as described in Halilov. Doing so allows for optimizing the directivity of the system (Halilov, para. [0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Gilger (US 6195067 B1), hereinafter referred to as “Gilger”.
Regarding claim 14, Louis teaches an electromagnetic antenna system comprising: reflector (figs. 1-6, element 1; para. [0037]) comprising a non-knitted (para. [0063]), non-metallic substrate mesh (figs. 1-6, element 6; para. [0045], [0047], [0063]) comprising a carbon-based material (para. [0047]) having a uniform thickness (fig. 2, element 6; para. [0077] – “the thickness”) and an array of openings (fig. 4, elements 9; para. [0077]), wherein the substrate has an electrical conductivity which reflects electromagnetic energy (para. [0045], [0047]); a transmitter/receiver (para. [0030], [0038] – “a satellite”); a reflector frame (para. [0041] – “reinforcing elements”).
Louis does not teach a power source; and a processor.  
Gilger teaches a power source (fig. 5, element 67; col. 9, lines 9-11); and a processor (col. 10, lines 6-23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Louis to include a power source; and a processor, as described in Gilger. Doing so allows for self-sufficient device operation (Gilger, col. 3, lines 55-59) and controlling the device (Gilger, col. 10, lines 6-23).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Gilger, as applied to claim 14 above, and further in view of Glick et al. (US 20160276750 A1), hereinafter referred to as “Glick”.
Regarding claim 15, Louis does not teach the reflector surface is connected to a backing structure via an array of flexures.
Glick teaches the reflector surface (fig. 2, element 103; para. [0024]) is connected to a backing structure (fig. 2, element 122; para. [0024]) via an array of flexures (fig. 2, elements 118; para. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Louis such that the reflector surface is connected to a backing structure via an array of flexures, as described in Glick. Doing so allows for controlling the reflecting surface (Glick, para. [0018], [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Arya et al. (US 11063356 B2), Bronisz et al. (US 11027500 B1), and Lee (US 20180040962 A1) teach an electromagnetic reflector comprising: a non-knitted, non-metallic substrate mesh comprising a carbon-based material having a uniform thickness and an array of openings, wherein the substrate has an electrical conductivity which reflects electromagnetic energy, relevant to claims 1 and 14 of the claimed invention. Weaver (US 20110180661 A1) teaches a transmitter/receiver and processor, relevant to claim 14 of the claimed invention. Stowell et al. (US 20210293521 A1) teaches a carbon-based material with tunable conductivity parameters which include both uniform and non-uniform values between 1E3 S/m and 60E6 S/m, relevant to claim 7 of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Leah Rosenberg/
Examiner, Art Unit 2845
06/08/2022
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845